DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (US patent Publication: 20140306993, “Poulos”) and Wei et al. (US patent Publication: 20190026570, “Wei”).

Regarding claim 12, Poulos teaches, A computer system (Fig. 1) configured to display a potential placement of an object, the computer system comprising one or more processors, sensors, servers, and/or transceivers configured to:
receive or generate a 3D model of a room, the 3D model of the room including dimensional data of the room; ([0060] In step 504, a 3D map associated with the augmented reality environment is acquired. The 3D map may correspond with a real-world coordinate system associated with the augmented reality environment. The 3D map may include models of various landmarks or other environmental features associated with the environment. The 3D map may comprise a top-level world space and object spaces located within the top-level world space. In one embodiment, the 3D map may correspond with a room, such as environment 400 in FIG. 4A.) 
insert a representation of the object into the 3D model of the room based upon processor analysis of: (1) the plurality of dimensions of the object measured from the LIDAR data; and (ii) the dimensional data of the room; ( See Fig. 4A, “Although an initial grid spacing (or snap grid unit scale) may be determined based on various inputs such as a size of the first virtual object, a size of the first snap grid space, the size of the first virtual object relative to the size of the first snap grid space, the sizes of other virtual objects that have already been positioned within (or relative to) the first snap grid space, characteristics of the room into which the first virtual object will be placed (e.g., the dimensions of the room and/or the amount of open space within the room), user preferences, and/or requirements of an augmented reality application generating the first virtual object, an end user of a mobile device may adjust the grid spacing to suit their needs over time.”) and
display the 3D model of the room with the inserted representation of the object. (Fig. 5 step 520 displays the object placed in a room See Fig.4A)  “[0069] In step 518, the first virtual object is assigned to a position within the first snap grid space based on the grid spacing. In one embodiment, the first virtual object may be snapped to the closest grid point within the first snap grid space. In one example, a first point (e.g., a center point) of the first virtual object may be snapped to the closest grid point within the first snap grid space. In some cases, the first virtual object may snap its position and orientation relative to a set of grid points (or anchor points) within the first snap grid space. In step 520, one or more images corresponding with the first virtual object are rendered and displayed on the mobile device. The one or more images corresponding with the first virtual object may be rendered and displayed such that the first virtual object is perceived to exist within the environment at a point in space corresponding with the position within the first snap grid space.”)
Poulos Fig. 5 step 508 and [0061] acquires a model an object (work table or desk), However, Poulos doesn’t expressly teach, receive light detection and ranging (LIDAR) data generated from a LIDAR camera; measure a plurality of dimensions of the object based upon processor analysis of the LIDAR data;
However, Wei teaches, receive light detection and ranging (LIDAR) data generated from a LIDAR camera; ([0012] discloses a controller receives Lidar data of an object)
 measure a plurality of dimensions of the object based upon processor analysis of the LIDAR data; (Wei, [0012] discloses a controller receives Lidar data of an object and then the controller analyses the Lidar data to measure plurality of dimensions of the object which are height 30 and width 34 See Fig. 2). 
Wei and Poulos are analogous as they are from the filed of object detection and display the object.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos to have included receive light detection and ranging (LIDAR) data generated from a LIDAR camera; measure a plurality of dimensions of the object based upon processor analysis of the LIDAR data as taught by Wei and thereby have used this dimension during placing of the object in the 3d room model.
The motivation of the modification is that is to use camera that can capture images object from long distance without limitation of light (dark/night).

Claim 1 is directed to a method and its steps are similar in scope and function of the elements of the device claim 12 and therefore claim 1 is rejected with same rationales as specified in the rejection of claim 12.

Claim 17 is directed to a computer system (Poulos Fig. 1) configured to display a potential placement of an object, comprising:
one or more processors; (server 15)  and a program memory coupled to the one or more processors and storing executable instructions that when executed by the one or more processors cause the computer system (“[0024] One embodiment of server 15 includes a network interface 155, processor 156, memory 157, and translator 158, all in communication with each other. Network interface 155 allows server 15 to connect to one or more networks 180. Network interface 155 may include a wireless network interface, a modem, and/or a wired network interface. Processor 156 allows server 15 to execute computer readable instructions stored in memory 157 in order to perform processes discussed herein. Tr”) and its limitation are similar to the limitations of device claim 12 and therefore claim 17 is rejected with same rationales as specified in the rejection of claim 12.

Regarding claim 2, Poulos as modified by Wei teaches, wherein the object comprises a piece of furniture comprising one of:
(1) a chair;
(2) a couch; 
(3) a table; (Poulos:  Fig. 5 step 508 and [0061] acquires a model an object (work table or desk) 
(4) a desk; and/or
(5) a lamp.

Regarding claims 4, Poulos as modified by Wei teaches, wherein the displaying of the 3D model of the room with the inserted representation of the object comprises displaying the 3D model of the room with the inserted representation of the object on a pair of glasses. (Poulos [0069] …In step 520, one or more images corresponding with the first virtual object are rendered and displayed on the mobile device. The one or more images corresponding with the first virtual object may be rendered and displayed such that the first virtual object is perceived to exist within the environment at a point in space corresponding with the position within the first snap grid space.” Fig.1 shows HMD for display which has two glasses.)

Regarding claim 13, Poulos as modified by      teaches, further configured to, via the one or more processors, sensors, servers, and/or transceivers: display, on a pair of glasses, the 3D model of the room with the inserted representation of the object. ( Poulos [0069]…In step 520, one or more images corresponding with the first virtual object are rendered and displayed on the mobile device. The one or more images corresponding with the first virtual object may be rendered and displayed such that the first virtual object is perceived to exist within the environment at a point in space corresponding with the position within the first snap grid space.” Fig.1 shows HMD for display which has two glasses.)

Regarding claim 18, Poulos as modified by teaches, further comprising computerized glasses;
wherein the executable instructions further cause the computer system to display the 3D model of the room with the inserted representation of the object on the computerized glasses. ( Poulos [0069]…In step 520, one or more images corresponding with the first virtual object are rendered and displayed on the mobile device. The one or more images corresponding with the first virtual object may be rendered and displayed such that the first virtual object is perceived to exist within the environment at a point in space corresponding with the position within the first snap grid space.” Fig.1 shows HMD for display which has two glasses.)

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos as modified by Wei as applied to claim 1, and further in view of Byl et al. US patent Publication: 20180350145, “Byl”).
Regarding claim 3, Poulos as modified by Wei doesn’t expressly teach, wherein the object comprises an appliance comprising one of:
(1) a refrigerator;
(2) a stove;
(3) a microwave;
(4) a dishwasher;
(5) an air fryer;
(6) a laundry machine; or
(7) a dryer.
However, Byl teaches, the object comprises an appliance comprising a refrigerator. (“[0030] The augmented reality device 106 can enable the user 104 to select virtual objects or models associated with articles and/or the structural modifications and then visualize their placement within the room 102, by virtually inserting these virtual objects or models within the room 102 and using commands instructed by the user 104. In one embodiment, a refrigerator 108, an oven 110, and a dining table 112 are depicted as virtual objects that can be commanded to be overlaid within the room 102 by user 104.”)
Poulos as modified by Wei and Byl are analogous as they are from the field of augmented reality that provides room decoration.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos as modified by Wei to have included the object comprises an appliance comprising a refrigerator as taught by Byl.
The motivation of the modification is that is to enhance Poulos to include additional household item to be placed on the room model.

Regarding claim 5, Poulos as modified by Wei teaches, 
the object is a first object (Poulos, See Fig. 4A the first object is work table) , and the LIDAR data is first LIDAR data ( Wei is included to capture the object with LIDR as shown in claim 1); and the computer-implemented further comprises, via the one or more processors, transceivers, sensors, and/or servers:
receiving second LIDAR data generated from the LIDAR camera; (Poulos receives one or more virtual object based on physical objects in step 506 and 508 in  Fig. 5. Wei [0012] discloses a controller receives Lidar data of an object)
measuring a plurality of dimensions of a second object based upon processor analysis of the second LIDAR data; (Wei, [0012] discloses a controller receives LIDAR data of an object and then the controller analyses the Lidar data to measure plurality of dimensions of the object which are height 30 and width 34 See Fig. 2).
Poulos as modified by Wei doesn’t expressly teach, replacing the representation of the first object with a representation of the second object in the 3D model of the room.
 However, Byl teaches, replacing the representation of the first object with a representation of the second object in the 3D model of the room. (Byl, [0032] In an embodiment, in addition to overlaying these virtual objects in room 102, augmented reality device 106 can enable the user 104 to interact with virtual objects in order to change the virtual objects' location within room 102.”)
Poulos as modified by Wei and Byl are analogous as they are from the field of augmented reality that provides room decoration.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos as modified by Wei to have included replacing the representation of the first object with a representation of the second object in the 3D model of the room as taught by Byl.
The motivation of the modification is that is to enhance Poulos to include the capability of redesigning a room with available objects.

Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos as modified by Wei as applied to claim 1, and further in view of Ramkumar et al. (US patent publication: 20120299961, “Ramkumar”).

Regarding claims 6, 14 and 19, Poulos as modified by Wei doesn’t expressly teach, wherein the displaying of the 3D model of the room with the inserted object comprises displaying a price of the object.
However, Ramkumar teaches, displaying a price of an object. (“[0043] At block 822, the overlay content element is formatted onto the bounding box. In an embodiment, this can be done in a 3D format in order to make good use of display "real estate." For example, an overlay element may include a 3D structure (such as a cube) that may overlay the image of the object in the user's view on the device's display. Each wall of the cube may contain content related to the product (object), for example, one wall may display the price of the product, another wall may display a review of the product, and so on..”)
Ramkumar as modified by Wei and Ramkumar are analogous as they are from the field of augmented reality.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos as modified by Wei to have included the displaying of the 3D model of the room with the inserted object include displaying a price of the object similar to displaying price of an object as taught by Ramkumar.
The motivation to include the modification is to provide the additional data in his/her home planning to help in deciding a purchase.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos as modified by Wei as applied to claim 1, and further in view of Bradley et al. (US patent Publication: 20140081599, “Bradley”).

Regarding claim 7, Poulos as modified by Wei calculates measurement of the objects and room measured from LIDAR as shown in claim 1 but doesn’t expressly teach, further comprising, via the one or more processors, transceivers, sensors, and/or servers: determining that it is not possible to bring the object into the room based upon processor analysis of: (i) dimensional data of a door of the room, and (ii) the plurality of dimensions of the object measured from the LIDAR data; wherein the displaying of the 3D model of the room with the inserted representation of the object further comprises displaying a warning indicating that it is not possible to bring the object into the room.
However, Bradley teaches, via the one or more processors, transceivers, sensors, and/or servers: determining that it is not possible to bring the object into the room based upon processor analysis of: (i) dimensional data of a room, and (ii) the plurality of dimensions of the object measured; (“[0005] The present disclosure also describes various example devices. Example devices may include a processor, and one or more machine readable medium having instructions stored therein, which when executed by the processor cause the apparatus to provide an indication of whether a first object will fit within a space by determining one or more dimensions of the space, receiving a first image portraying the first object, determining one or more dimensions of the first object, and providing an indication of whether the first object will fit within the space based at least in part on the determined one or more dimensions of the space and the determined one or more dimensions of the first object.”)
wherein the displaying of the 3D model of the room with the inserted representation of the object further comprises displaying a warning indicating that it is not possible to bring the object into the room. ([0005]… providing an indication of whether the first object will fit within the space based at least in part on the determined one or more dimensions of the space and the determined one or more dimensions of the first object.”)
Poulos as modified by Wei and Bradley are analogous as they are from the field of room design.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos as modified by Wei to have included via the one or more processors, transceivers, sensors, and/or servers: determining that it is not possible to bring the object into the room based upon processor analysis of: (i) dimensional data of a door of the room, and (ii) the plurality of dimensions of the object measured from the LIDAR data; wherein the displaying of the 3D model of the room with the inserted representation of the object further comprises displaying a warning indicating that it is not possible to bring the object into the room similar to determining that it is not possible to bring the object into the room based upon processor analysis of: (i) dimensional data of a room, and (ii) the plurality of dimensions of the object measured  and wherein the displaying of the model of the room with the inserted representation of the object further comprises displaying a warning indicating that it is not possible to bring the object into the room as taught by Bradley.
The motivation of the modification is to provide user information that would help user in deciding the purchasing of an item.

Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos as modified by Wei as applied to claim 1, and further in view of Toffy et al. US patent Publication: 20200302681, “Totty”).

Regarding claims 8, 15, 20, Poulos as modified by Wei teaches, wherein the object is an object of a plurality of objects, (Poulos, Fig.5 step 508 discloses virtual objects are of multiple objects) and 
the computer-implemented method further comprises, via the one or more processors, transceivers, sensors, and/or servers: measuring dimensional data of each object of the plurality of objects based upon processor analysis of received LIDAR data; (Wei, [0012] discloses a controller receives Lidar data of an object and then the controller analyses the Lidar data to measure plurality of dimensions of the object which are height 30 and width 34 See Fig. 2). 
Poulos as modified by Wei doesn’t expressly teach, presenting, to a user, a list of objects of the plurality of objects, the list including a price of each object of the plurality of objects; receiving, from the user, a selection from the list of objects; 
However, Totty teaches, presenting, to a user, a list of objects of the plurality of objects, the list including a price of each object of the plurality of objects; receiving, from the user, a selection from the list of objects; (“[0136] Receiving a virtual object selection S400, functions to identify a virtual object to model with the virtual room (e.g., specific examples of which shown in FIG. 4B and FIG. 5). The virtual object can be selected: by a user (e.g., room owner, collaborator, etc.), by an automated system, and/or otherwise selected. [0137] In one embodiment, the system provides a user interface to select one or more objects from a list of objects for selection. In some embodiments, the objects can be selected based on one or more of: size, style, author, description, price, vendor info, or any other suitable selection criteria. In some embodiments, the user can select product options if applicable, such as frame style for art work, wood species for furniture, fabric type, fabric color, size, dimensions, material, and/or other object attributes.”)
Poulos as modified by Wei and Totty are analogous as they are from the field of augmented reality that provides room decoration.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos as modified by Wei to have included presenting, to a user, a list of objects of the plurality of objects, the list including a price of each object of the plurality of objects; receiving, from the user, a selection from the list of objects; as taught by Totty.
The motivation of the modification is that is provide user controllability in designing the virtual 3d model of the room.
Poulos as modified by Wei and Totty teaches, displaying the 3D model of the room with a representation of the selected object. (Poulos, Fig. 5 step 520 displays the object placed in a room See Fig.4A) “[0069] In step 518, the first virtual object is assigned to a position within the first snap grid space based on the grid spacing. In one embodiment, the first virtual object may be snapped to the closest grid point within the first snap grid space…… In step 520, one or more images corresponding with the first virtual object are rendered and displayed on the mobile device. The one or more images corresponding with the first virtual object may be rendered and displayed such that the first virtual object is perceived to exist within the environment at a point in space corresponding with the position within the first snap grid space.”)

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos as modified by Wei as applied to claim 1, and further in view of Sharma et al. (US patent: 11164391, “Sharma”).

Regarding claims 9 and 16, Poulos as modified by Wei teaches, the measured plurality of dimensions includes a measured height and width of an object; (Wei, [0012] discloses a controller receives LIDAR data of an object and then the controller analyses the Lidar data to measure plurality of dimensions of the object which are height 30 and width 34 See Fig. 2).  But doesn’t expressly teach, the displaying the representation of the 3D model further comprises overlaying numerical values of the height and width of the object onto the representation of the object in the displayed 3D model. 
However, Sharma teaches, overlaying numerical values of the height and width of the object (Column 35 lines 18-30: “Returning to FIG. 4, at step/operation 409, the carrier engine 428 processes the environment modeling data object along with the intent determination data object to generate a three-dimensional rendering input and provides the three-dimensional rendering input to the three-dimensional rendering engine 429. The three-dimensional rendering input may include, in addition to the environment modeling data object, at least one of the following: (i) overlay dimension data for an AR/mixed reality overlay, (ii) final pose estimation data for each detected object in the environment of interest, (iii) augment parameters for an AR/mixed reality augment, (iv) WLOP refresh rate for a WLOP noise filtering routine utilized by the noise filtering engine 425, and (v) infra cloud control point data for an AR/mixed reality overlay.”)
Poulos as modified by Wei and Sharma are analogous as they are from the field of augmented reality.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos as modified by Wei to have included the displaying the representation of the 3D model further comprises overlaying numerical values of the height and width of the object onto the representation of the object in the displayed 3D model similar to displaying dimension of an object as taught by Sharma.
The motivation to include the modification is to provide the additional data in his/her home planning to help in deciding a purchase.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos as modified by Wei as applied to claim 1, and further in view of Faulkner et al. (US patent Publication: 20210097776, “Faulkner”).

Regarding claim 10, Poulos as modified by Wei doesn’t expressly teach, via the one or more processors, transceivers, sensors, and/or servers: receiving camera data including color data and transparency data of the object; wherein the representation of the object is built based upon the color data and the transparency data of the object.
However, Faulkner teaches, via the one or more processors, transceivers, sensors, and/or servers: receiving camera data including color data and transparency data of the object; wherein the representation of the object is built based upon the color data and the transparency data of the object. (“[0248] In the method 12000, the computer system displays (12002), via a display generation component, a three-dimensional scene, the three-dimensional scene includes at least a first physical object (e.g., furniture 7310 in FIG. 7T) having a first physical surface (e.g., front surface 7312 of furniture 7310 in FIG. 7T) (e.g., the first physical object is made visible in the three-dimensional scene through a camera or a transparent display, and has inherent optical properties such as color, texture, reflectivity, and transparency, etc.) and at least a first virtual object (e.g., virtual object 7404 in FIG. 7T) having a first virtual surface (e.g., a computer-rendered three-dimensional object with a computer-generated surface that has simulated surface optical properties (e.g., simulated reflectivity, simulated surface texture, etc.), such as a computer-rendered three-dimensional vase or table top).”)
Poulos as modified by Wei and Faulkner are analogous as they are from the field of augmented reality that provides room decoration.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos as modified by Wei to have included receiving camera data including color data and transparency data of the object; wherein the representation of the object is built based upon the color data and the transparency data of the object as taught by Faulkner.
The motivation of the modification is to create the virtual object of model to match the property of the physical object for realism.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Poulos as modified by Wei as applied to claim 1, and further in view of Howell et al. (US patent Publication: 20150302116, “Howell”).

Regarding claim 11, Poulos as modified by Wei doesn’t expressly teach, the one or more processors, transceivers, sensors, and/or servers: changing a placement of the inserted representation of the object in the 3D model based upon a command from a user. 
However, Howell teaches, changing a placement of the inserted representation of the object in the 3D model based upon a command from a user. (“[0050] Additionally, in at least one implementation, when a user makes a change to the three-dimensional model 105, the pre-calculation module 142e can recalculate only those portions of the three-dimensional model that were influenced by the change. For example, if the design module 142b received an indication from a user to move the chair 250 of FIG. 2, then the changes to the lighting effects would predominantly be centered around the previous location of the chair 250 and the new location of the chair 250. The pre-calculation module 142e, in at least one implementation, can be more efficient by only recalculating those areas where the lighting effect has changed.”)
Poulos as modified by Wei and Howell are analogous as they are from the field of augmented reality that provides room decoration.
Therefore, it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Poulos as modified by Wei to have included changing a placement of the inserted representation of the object in the 3D model based upon a command from a user as taught by Howell.
The motivation of the modification is that is provide user controllability in designing the virtual 3d model of the room.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616